Court of Appeals
                          Sixth Appellate District of Texas

                                    JUDGMENT


 Reggie Mason Smith, Appellant                           Appeal from the 102nd District Court of
                                                         Bowie County, Texas (Tr. Ct. No. 15F0002-
 No. 06-18-00116-CR          v.                          102). Opinion delivered by Chief Justice
                                                         Morriss, Justice Stevens and Justice Carter,*
 The State of Texas, Appellee                            participating.    *Justice Carter, Retired,
                                                         Sitting by Assignment.

       As stated in the Court’s opinion of this date, we find there was partial error in the judgment
of the court below. Therefore, we modify the trial court’s judgment by deleting the section labeled
“Terms of Plea Bargain” and to reflect that the correct amount of court costs is $234.00. As
modified, the judgment of the trial court is affirmed.
       We note that the appellant, Reggie Mason Smith, has adequately indicated his inability to
pay costs of appeal. Therefore, we waive payment of costs.


                                                         RENDERED FEBRUARY 7, 2019
                                                         BY ORDER OF THE COURT
                                                         JOSH R. MORRISS, III
                                                         CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk